DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 16/115886 filed 15 September 2020 has been fully considered. Claim(s) 1-3 have been amended. Claim(s) 8-9 have been added. Claims 1-9 are currently being examined. In response to the amendments, the objections to the specification are withdrawn. In response to the amendments, the objections to the claims are withdrawn. In response to the amendments, the rejections under 35 USC 112 are withdrawn. In response to the amendments, the rejections under 35 USC 103 are modified. In light of the amendments, new rejections are made.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013041942 (using a machine translation, both already made of record, hereinafter Kono) and further in view of Yamamoto (US 20080113296, already made of record).
Regarding claim 1, Kono discloses a substrate, a primer layer (undercoat), and to-be-plated layer (Kono Page 5).

Yamamoto discloses planographic printing plate precursors that may be stacked (Yamamoto Paras 340-342). Yamamoto discloses selecting materials in the plate that have hardness of no more than 0.010 GPa (10 N/mm2) (Yamamoto Paras 265, 304, 305) and a coefficient of friction between stacked plate precursors of between 0.35 to 1.00 (Yamamoto Paras 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the hardness and friction coefficient of the primer layer of Kono according to the teachings of Yamamoto, in order to gain the benefit of avoiding slippage and scratching as taught by Yamamoto (Yamamoto Paras 59-61, 265, 282, 304, 305), such benefit applying to Kono at least during processing such as the application of the to-be-plated layer to the primer layer (Kono Page 2).
It is noted that the Specification does not describe the material of the release paper other than as “CERAPHYL 38BKE (manufactured by Toray Industries, Inc.)”. In the absence of other available information the specific material is considered non-limiting.

Regarding claim 2, discloses a polymer having a polymerizable group and an interactive group that interacts with a plating catalyst or a precursor thereof that is applied on the primer layer as a plated-layer precursor layer (Kono Page 5).

Regarding claim 3, Kono discloses the plated-layer precursor layer may be patterned to produce a patterned plated layer (Kono Page 9, see especially Heading “Step (6)”).

Regarding claims 4, 5, Kono discloses the plated-layer precursor layer may be patterned to produce a patterned plated layer (Kono Page 9, Heading “Step (6)”) upon which a metal layer is 

Regarding claims 8, 9, Kono discloses the primer layer composition comprises a hydrolysis condensate and resin (Kono Page 4 Primer layer forming composition) wherein the resin may comprise isocyanate resins and/or a urethane-based thermoplastic elastomer and/or elastomer based on (meth)acrylates (Kono Page 4 resin). Yamamoto discloses urethane acrylates as suitable polymerizable compounds (Yamamoto Para 142) which may be made by reaction of pentaerythritol acrylate, hydroxyethyl acrylate, and DESMODUR N100 (Yamamoto Paras 460-462), that is, a reaction including at least a diisocyanate and diol (Yamamoto Paras 210-216).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the urethane acrylate chemistry of Yamamoto in forming the urethane-based resin of Kono, since Yamamoto teaches such resins as suitable commercial urethanes (Yamamoto Para 142) when used with a polymerization initiator (Yamamoto Para 101).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2013041942 (using a machine translation, both already made of record,  hereinafter Kono) in view of Yamamoto (US 20080113296, already made of record) as applied to claims 3-5 above, and further in view of (Yasuda et al US 20120135241, already made of record).
Regarding claims 6, 7, Kono discloses use in wiring boards (Kono Page 9) for miniaturized and higher functionality electronic devices (Kono Page 2)
Kono in view of Yamamoto does not explicitly teach a device with a touch panel, however as taught by Yasuda touch panels have become conventional in wide fields of electronic devices (Yasuda .


Response to Arguments
Applicant's arguments filed 15 September 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.
On pages 6-8 of the response, applicant’s argument 1 is that the hardness of the silica-coated microparticles are a minor component of Yamamoto and thus it is improper to teach a hardness of the whole layer based on teachings regarding such particles. However, it is noted that Yamamoto discloses that such microparticles provide scratch resistance (Yamamoto Para 288), i.e. provide hardness, while still matching the hardness of the microparticles to be no more than the other resin (Yamamoto Paras 304-305), i.e. each layer should have similarly limited hardness.

On pages 7, 9-10 of the response, applicant argues that the friction coefficient disclosed by Yamamoto is for applications that omit slip sheets and not for roll-to-roll slippage, and thus does not teach the presently claimed property between undercoat and release paper, or is otherwise not properly combined with Kono. However, it is noted that the benefits taught by Yamamoto of controlled friction acknowledge that, absent a slip sheet or other modification that sticking is a problem, and further that regulated slippage is desired for any stack of precursor plates (Yamamoto Paras 9, 59-61) and so it would be obvious to one of ordinary skill that the desired coefficient of friction taught by Yamamoto would be the same for any interface in the same application, such interfaces including between primer and a slip sheet.


Furthermore, it is noted that Kono explicitly contemplates roll processing (double roll coater) (Kono Page 5 Procedure of Step {1}).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reliability of roll-to-roll processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787





/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787